Citation Nr: 0319527	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) New York, New York Regional Office (RO) 
that granted service connection for PTSD and assigned a 50 
percent evaluation.  As the disability rating assigned is an 
initial rating, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.


REMAND

In December 2000, the RO granted service connection for PTSD 
with an initial 50 percent rating assigned.  The veteran 
appealed the initial 50 percent rating, asserting that the 
service-connected PTSD was severe enough to warrant a rating 
in excess of 50 percent.  

The veteran was afforded a VA psychological evaluation in 
September 2000 and a VA PTSD examination in November 2000.  
In both reports the veteran noted that he was employed as a 
carpenter.  The examiners diagnosed PTSD with a Global 
Assessment of Functioning (GAF) score of 50.  In the November 
2000 examination it was noted that the veteran had been able 
to achieve a life of work and marriage, but at a cost.  It 
was noted that the veteran was limited socially, isolated 
himself from his family, and had an explosive temper that 
disrupted his work.  Both reports noted that the veteran 
suffered constant and disruptive nightmares of his wartime 
experiences in Vietnam.

Evidence received from the veteran includes a February 2003 
VA psychological evaluation that includes a GAF of 30.  The 
veteran denied homicidal or suicidal ideation, he was 
oriented times three, and hallucinations, delusions and 
disorganized speech were not observed.  In this case, in 
light of the new evidence received, a new psychiatric 
examination should be provided to ascertain the status of the 
veteran's PTSD.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)). 

In January 2003, a letter regarding VCAA was sent to the 
veteran by the Board pursuant to authority then granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  However, in the recent case, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 38 C.F.R. 
§ 19.9(a)(2) was invalidated or restricted.  Therefore, to 
fully comply with the VCAA, a remand is additionally required 
for the RO to ensure that the provisions of this new Act are 
complied with, including the notification requirements set 
forth in the new law.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Finally, it is noted that the issue in this case involves an 
initial rating following the grant of service connection and 
staged ratings may be applicable.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should also be indicated which of 
the parties is responsible for 
obtaining which evidence.  See 
Quartuccio, supra.

2.	The RO should schedule the veteran for 
a VA psychiatric examination to 
determine the current nature and 
extent of the veteran's service-
connected PTSD.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed 
by the examiner prior to the requested 
study.  The examiner is requested to 
use a multiaxial assessment, to assign 
a GAF score, explain what the assigned 
score represents, and to reconcile 
that score with earlier GAF scores.  
Where possible, the examiner should 
provide medical findings in terms 
consistent with the current criteria 
for rating psychiatric disorders.  The 
examiner should also opine as to 
whether the veteran is unemployable 
due to the PTSD based on the veteran's 
job experience and level of education.  
A complete rationale for each opinion 
expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

Consideration should additionally be 
given to the case of Fenderson v. 
West, 12 Vet. App. 119 (1999).  
Therein, the Court held that, with 
regard to initial ratings following 
the grant of service connection, 
separate ratings can be assigned for 
separate period of time based on the 
facts found-a practice known as 
"staged" ratings.

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If such letter is unavailable, 
someone at the medical center should 
certify the address to which notice 
was sent and certify whether the 
letter was returned as nondeliverable 
for any reason.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs
 to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

